           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

JOHN NOONE,

            Plaintiff,
vs.                                            CASE NO. 1:18-cv-55-AW-GRJ

ANDREW SAUL,
Commissioner of
Social Security,

            Defendant.
                                    /

      ORDER ADOPTING REPORT AND RECOMMENDATION AND
             AFFIRMING COMMISSIONER’S DECISION

      I have considered the magistrate judge’s August 22, 2019 Report and

Recommendation. ECF No. 18. I have also considered de novo the issues raised in

Plaintiff’s objection to the report and recommendation. ECF No. 21. I conclude that

the Report and Recommendation should be adopted.

      It is now ORDERED:

      1.    The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.

      2.    The decision of the Commissioner is AFFIRMED.

      3.    The Clerk will enter a judgment that states “The decision of the

Commissioner is affirmed.” And the Clerk will close the file.



                                           1
SO ORDERED on December 11, 2019.

                         s/ Allen Winsor
                         United States District Judge




                            2
